Case 1:19-cr-00291-LAP Document143 Filed 12/31/19 Page 1 of 1

ARKETE.PSTE!

BARKET EPSTEIN KEARON ALOEA & LoTurco,LLP

 

     

 

 

 

 

 

 

S66 OLp Country Roan, Sure 7OO AQIDITIONAL OFFICES:
Garpen City, New Yors« £1) $30 EMPIRE STATE BUILOING, NY, New YorK
516.745.1500 * FIS'6.745.1 245 HUNTINGTON, NEW YORK
WWW. BARKETEPSTEIN, COM ALL Mai. TO GARDEN City AnoRESS
December 31, 2019
The Honorable Loretta A. Preska peer: “ yee
Southern District of New York | USDC SDNY og
United States Court House H DOCUMENT
500 Pearl Street, Court Room # 12A ELECTS oo ey PIELER
New York, New York 10007 DOCK 4
DATE PLE |

 

 

 

 

 

ve

Re: United States v. Olalekan Daramola
19-CR-00291

Judge Preska:

This firm represents Mr. Olalekan Daramola, the defendant in the above referenced
matter. With the consent of AUSA Daniel Wolf, I am respectfully requesting that Mr.
Daramola’s appearance be waived for the next status conference currently scheduled for
Tuesday, January 7, 2020, at 11:00AM. I plan to appear, but because I expect it to be a few
weeks before we reach a final disposition in this matter, and Mr. Daramola resides in Texas (and
reports to pretrial services in Texas), [ kindly ask that his appearance be waived.

Thank you for your consideration.

Respectfully submitted,

/s/ Aida F. Leisenring
Aida F. Leisenring

Attorneys for Defendant

CC via ECF to:

AUSA Daniel Harris Wolf SO ORDERED.

p ‘ As
Loretta A. Preska
Senior U.S. District Judge

   
    

January 2, 2020

 

 
